
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 693
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2012
			Ms. Moore (for
			 herself, Ms. Bass of California,
			 Mr. Conyers,
			 Ms. Richardson,
			 Mr. Clarke of Michigan,
			 Mr. Grijalva,
			 Ms. Lee of California,
			 Mr. Rangel,
			 Mr. Stark,
			 Ms. Wilson of Florida,
			 Ms. Norton, and
			 Ms. Woolsey) submitted the following
			 resolution; which was referred to the Committee on Ways and Means
		
		RESOLUTION
		Expressing support for designation of June
		  as National Family Reunification Month.
	
	
		Whereas reunification with family is the preferred outcome
			 for children removed from their homes and placed in foster care;
		Whereas reunification with their family is the best option
			 for a permanent and loving home for most children in foster care;
		Whereas it is necessary to emphasize the importance of
			 prevention and reunification services in order to reduce the number of children
			 that are forced to remain in the foster care system;
		Whereas every year, hundreds of thousands of children are
			 successfully reunified with their families;
		Whereas all children need the care, love, security, and
			 stability of family unity, including parents, siblings, grandparents, and other
			 extended family members to provide a solid foundation for personal growth,
			 development, and maturity;
		Whereas for many years a number of jurisdictions in the
			 United States have been celebrating the accomplishments of families who have
			 overcome an array of challenges to reunify safely and successfully and others
			 are starting this practice now;
		Whereas Federal legislation over the past three decades
			 has provided new contributions and services to advance the outcomes of children
			 in the foster care system, including the Adoption Assistance and Child Welfare
			 Act of 1980, the Adoption and Safe Families Act of 1997, and the Fostering
			 Connections to Success and Increasing Adoptions Act of 2008;
		Whereas child-serving agencies, along with State and local
			 governments, have worked to advance child welfare services in order to provide
			 a stable, permanent return to their homes for children;
		Whereas further efforts and investments are needed to
			 provide and expand the necessary array of services to these children and
			 families;
		Whereas reunification takes work, commitment, and
			 investment of time and resources by parents, family members, social workers,
			 foster parents, service providers, attorneys, courts, and the community;
			 and
		Whereas June would be an appropriate month to designate as
			 National Reunification Month to provide an opportunity to
			 acknowledge the accomplishments of the child welfare workforce, parents, foster
			 parents, advocacy community, and mentors and the positive impact they have on
			 children’s lives: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Reunification Month;
			(2)honors the
			 unwavering efforts of those who work to advance outcomes for children in the
			 child welfare system;
			(3)encourages child
			 welfare agencies, courts, schools, businesses, media, religious institutions,
			 and civic and service organizations to recognize National Reunification
			 Month;
			(4)recognizes that
			 substantial progress has been made by Federal, State, tribal, and local child
			 welfare policymakers; and
			(5)reaffirms the
			 importance of Title IV–B and IV–E of the Social Security Act and other programs
			 that provide support to vulnerable families, and invest in prevention and
			 reunification services.
			
